DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 was improperly amended (without underlining the added claim language), to now include “photolockerglycol” (underlined by Examiner for emphasis), which will be treated as a typographical error, and read as “glycol.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-10, and 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Iranidokht (Thermal conductivity of mixed nanofluids under controlled pH conditions).
Regarding claim 1, Iranidokht discloses a heat transport fluid (see annotated Fig. 7 & Table 2 below for reference) comprising: a base fluid (ethylene glycol) and solid particles (Titania) which are dispersed in the base fluid, have an average particle diameter of 200 to 400 nm (208 nm), and have a potential difference of 35 mV (38.72 mV) or more from the base fluid, wherein a ratio of thermal conductivity of the heat transport fluid to that of the base fluid (heat transport fluid/base fluid) is 1.096 or more (1.125), and a content of the solid particles is 1.0% by volume or more and 5.0% by volume or less (1 % by volume) relative to the entire heat transport fluid.

    PNG
    media_image1.png
    544
    1022
    media_image1.png
    Greyscale

Annotated Fig. 2 & Table 7 of Iranidokht
	Regarding claim 6, Iranidokht discloses the limitations of claim 1, and Iranidokht further discloses the base fluid comprises ethylene photolockerglycol (ethylene glycol). 
	Regarding claim 7, Iranidokht discloses the limitations of claim 1, and Iranidokht further discloses the base fluid comprises at least one of ethylene glycol (ethylene glycol).
Regarding claim 9, Iranidokht discloses the limitations of claim 1, and Iranidokht further discloses the solid particles are metal oxide particles (titania). 
Regarding claim 10, Iranidokht discloses the limitations of claim 1, and Iranidokht further discloses the solid particles are ceramic particles (titania).
	Regarding claim 12, Iranidokht discloses the limitations of claim 1, and Iranidokht further discloses the base fluid comprises at least one of ethylene glycol (ethylene glycol) and the solid particles are metal oxide particles (titania). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iranidokht (Thermal conductivity of mixed nanofluids under controlled pH conditions).
Regarding claim 8, Iranidokht teaches the limitations of claim 1, and Iranidokht further teaches wherein the base fluid is an aqueous solution of ethylene glycol is known in the art (water and ethylene glycol – Page 63).    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Iranidokht relied upon in the rejection of claim 1 to include water, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP2143). 	
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iranidokht (Thermal conductivity of mixed nanofluids under controlled pH conditions) in view of Woyciesjes (US20060054564). 
Regarding claims 4-5, Iranidokht, does not teach a heat transport device comprising the heat transport fluid according to claim 1;  the heat transport device comprising: a circulation flow passage through which the heat transport fluid circulates; a pump which causes the heat transport fluid to flow through the circulation flow passage; a heat absorption portion which 
Woyciesjes teaches a heat transport device (Fig. 1) comprising a heat transport fluid; a circulation (see arrows; Fig. 1) flow passage through which the heat transport fluid circulates; a pump ("pump" - 1; Fig. 1) which causes the heat transport fluid to flow through the circulation flow passage; a heat absorption portion (portion "in thermal communication" - ¶ [0079-0080]) which causes the heat transport fluid to absorb heat from an external high- temperature region ("components" - 16; Fig. 1); and a heat dissipation portion ("radiator" - 3; Fig. 1) which dissipates heat from the heat transport fluid to an external low-temperature region ("external cooling source" - ¶[0079]), in order to provide coolant to automotive components in need of cooling, and reject the heat via a radiator (¶[0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat transfer fluid of Iranidokht to the heat transport device of Woyciesjes, in order to provide coolant to automotive components in need of cooling, and reject the heat via a radiator (¶[0079]), in addition to the system of Woyciesjes benefiting from the high thermal conductivities of Iranidokht.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See response to arguments below for closest prior art discussion.) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, as well as the declaration, filed 12/14/2020, with respect to the previous 112 (b) rejections, as well as the art rejections of Nikkam and Jeffcoate have been fully considered and are persuasive.  Specifically, as noted by Applicant, the experiments show the limitations at issue were not new matter, nor do the examples provided in the disclosure contradict the claims, as previously suggested by Examiner.  Further, Examiner concedes Jeffcoate as modified does not support a inherency, as previously suggested by Examiner.  Finally, regarding Nikkam, Fig. 7 shows % by weight, not volume, and thus even though Nikkam suggests a relationship with respect to the concentration of silica particles to heat conductivity, there is no evidence of record the claimed properties would be attainable by increasing the concentration thereof, or that one having ordinary skill in the art would be motivated to do so in the concentrations by volume as presently claimed.    
The previous 112 (b) and previous art rejections have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Solangi 
Azmi (The enhancement of effective thermal conductivity and effectivedynamic viscosity of nanofluids–A review) illustrates the state of the art (Table 7) of nanofluid thermal conductivity improvement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763